DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation stating that the head portion covers the positioning part and “an outer circumferential surface of the at least one breach” is misdescriptive.  A breach by definition and according to applicant’s specification is an opening through a wall.  There is no outer circumferential surface in a breach.  In fact, there are no surfaces in a breach. A suggestion would be to change the phrase to state that the head portion covers the positioning part and the entire at least one breach.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Adomeit, DE 202015005799 U.  Adomeit discloses the claimed fastener having a connecting member with a retractable handling member having a first position within the connecting member and a second .
Claim 1 now includes the limitation that the head portion covers the positioning part and “an outer circumferential surface of the at least one breach” is misdescriptive.  A breach by definition and according to applicant’s specification is an opening through a wall.  There is no outer circumferential surface in a breach.  In fact, there are no surfaces in a breach. If this language is corrected to state that the head portion covers the positioning part and the entire at least one breach, Adomeit would anticipate the claimed invention.
Adomeit shows how the head portion fits within the groove located in the driven end of the connecting member.  Adomeit’s head portion covers the groove and the breaches of the positioning part in the driven end of the connecting member, i.e., the head portion fills the groove and extends to the plane of the side breeches of the drive end of the connecting member.

    PNG
    media_image1.png
    403
    345
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    659
    media_image2.png
    Greyscale

Regarding claim 9, the claim states that the handling member and connecting member have a diameter.  It is inherently clear that Adomeit’s connecting member has a threaded end and that the device is an axle, which are known to be cylindrically shaped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adomeit, DE 202015005799 U.   The claim requires that the driven end of the connecting member have and the handling member are connected with each other by two embedding portions having a concave and convex shapes.  
.
Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive.  The applicant argues that Adomeit fails to disclose the head portion covering the outer circumferential surface of the driven end.  Agreed.  However, the claim fails to require that.  The claim requires that “the head portion covers the positioning part and an outer circumferential surface of the at least one breach.”  There is no requirement that the outer circumferential surface of the driven end be covered by the head portion.  Therefore, the argument is not considered to be directed to the claimed limitations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677